By the Court.
The plaintiff, who was defendant in the original1 action, is a foreign corporation, and the principal ground of error-relied upon is the alleged insufficiency of the service of the original summons. At the time of service the company had a general “ superintendent ” for the state, residing at Cleveland, and two or more “local agents” in the county of Madison; one of whom resided at. London, in said county, and kept an office there, where he received and forwarded packages for the company, and did all the business of the company usually transacted in such receiving and forwarding offices. Service was made upon the said agent at London alone;. and the question is, whether he was the “ managing agent ” of the company, within the meaning of the 68th section of the code? We-think he was such managing agent, and that the service was sufficient.

Motion overruled.